         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 1 of 40




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                          Civ. A. No. _____________
                                                                      1:19-cv-11597
 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, individually and on                   CLASS ACTION
 behalf of all others similarly situated,
                                                          COMPLAINT FOR VIOLATIONS
                       Plaintiff,                         OF THE FEDERAL SECURITIES
                                                          LAWS
                v.
                                                          JURY TRIAL DEMANDED
 KARYOPHARM THERAPEUTICS INC.,
 MICHAEL G. KAUFFMAN, SHARON
 SHACHAM, JUSTIN A. RENZ, MICHAEL F.
 FALVEY, GAREN G. BOHLIN, MIKAEL
 DOLSTEN, SCOTT GARLAND, BARRY E.
 GREENE, MANSOOR RAZA MIRZA, DEEPA
 R. PAKIANATHAN, KENNETH E. WEG,
 CANTOR FITZGERALD & CO., J.P. MORGAN
 SECURITIES LLC, JEFFERIES LLC, and
 LEERINK PARTNERS LLC,

                       Defendants.


       Plaintiff Allegheny County Employees’ Retirement System (“Plaintiff”), by and through

its counsel, alleges the following upon information and belief, except as to those allegations

concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and

belief are based upon, inter alia, counsel’s investigation, which included review and analysis of:

(a) regulatory filings made by Karyopharm Therapeutics Inc. (“Karyopharm” or the “Company”)

with the United States Securities and Exchange Commission (“SEC”); (b) press releases,

presentations, and media reports issued by and disseminated by the Company; (c) analyst and

media reports concerning Karyopharm; and (d) other public information regarding the Company.

                                       INTRODUCTION

       1.      This securities class action is brought on behalf of all persons or entities that: (1)



                                      {BMF-W0360243.2}1
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 2 of 40




purchased shares of Karyopharm’s common stock between March 2, 2017 and February 22, 2019,

inclusive (the “Class Period”); (2) purchased Karyopharm shares in or traceable to the Company’s

public offering of common stock conducted on or around April 28, 2017 (the “2017 Offering”); or

(3) purchased Karyopharm shares in or traceable to the Company’s public offering of common

stock conducted on or around May 7, 2018 (the “2018 Offering,” and together with the 2017

Offering, the “Offerings”).

       2.      The claims asserted herein are alleged against Karyopharm and certain of the

Company’s Officers, Karyopharm’s Board of Directors, including the directors that signed the

Registration Statements for the Offerings, and the underwriters of the Offerings (collectively,

“Defendants”), and arise under Sections 11, 12(a)(2) and 15 of the Securities Act of 1933 (the

“Securities Act”), and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5, promulgated thereunder.

       3.      Karyopharm is a clinical-stage pharmaceutical company focused on the

development of drugs for the treatment of cancer. During the Class Period, the Company’s lead

drug candidate was selinexor, which is intended for the treatment of various types of cancer,

including principally blood cancers.          This matter arises from Defendants’ material

misrepresentations and omissions regarding results from clinical trials for selinexor’s treatment of

patients with certain types of blood cancer: the Phase 2 SOPRA trial (“SOPRA”), which evaluated

selinexor for treatment of patients with acute myeloid leukemia (“AML”); and Part 2 of the Phase

2b STORM trial (“STORM”), which evaluated the safety and efficacy of selinexor in treating

patients with multiple myeloma (“MM”).

       4.      The Class Period begins on March 2, 2017, when the Company reported interim

results from the SOPRA study. Specifically, the Company announced that the study did not reach




                                                 2
           Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 3 of 40




statistical significance for overall survival among AML patients, the study’s primary endpoint,

and, as a result, the Company halted the trial. Despite Karyopharm’s decision to halt the trial, the

Company assured investors that selinexor was “well-tolerated” by patients and explained that there

were “no new clinically significant adverse events in the patients receiving selinexor.” The

Company also continued moving forward with the STORM study and repeatedly touted

selinexor’s safety profile.

          5.   Throughout the Class Period, the Company continued to tout the commercial

prospects for selinexor and consistently described selinexor as having a “predictable and

manageable tolerability profile” and a “very nice safety profile,” and assured investors that it was

“well tolerated” by patients. Karyopharm also claimed that selinexor had the potential to be used

as a new treatment for MM, with limited and manageable side effects. As a result of these

misrepresentations, Karyopharm shares traded at artificially inflated prices during the Class

Period.

          6.   The truth was revealed on February 22, 2019, when, in advance of an FDA advisory

committee meeting to review Karyopharm’s New Drug Application (“NDA”) for selinexor and

assess the drug’s risks and benefits, the FDA released a briefing document expressing serious

concerns about the safety and efficacy of selinexor (the “FDA Report”). Significantly, the FDA

Report revealed that, contrary to Karyopharm’s assurances, the previously cancelled SOPRA trial

had resulted in “worse overall survival” for AML patients treated with selinexor, which

“highlight[ed] the toxicity of this drug.” The FDA also determined that the toxicity observed with

selinexor in AML patients in the SOPRA study was “similar” to that observed in MM patients in

the STORM study. The FDA unambiguously concluded that “[t]reatment with selinexor is

associated with significant toxicity” and has “limited efficacy.”




                                                 3
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 4 of 40




       7.      These disclosures caused the Company’s stock price to decline from $8.97 per share

to $5.07 per share, or more than 43%.

       8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       9.      The claims asserted herein arise under Sections 11, 12(a)(2), and 15 of the

Securities Act (15 U.S.C. §§ 77k, 77l, and 77o) and Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-

5). This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331

and 1337, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange Act

(15 U.S.C. § 78aa).

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c), and (d).

Karyopharm maintains its headquarters in Newton, Massachusetts, which is situated in this

District, conducts substantial business in this District, and many of the acts and conduct that

constitute the violations of law complained of herein, including dissemination to the public of

materially false and misleading information, occurred in and/or were issued from this District. In

connection with the acts alleged in this Complaint, Defendants, directly or indirectly, used the

means and instrumentalities of interstate commerce, including, but not limited to, the mails,

interstate telephone communications, and the facilities of the national securities markets.

                                            PARTIES

       A.      Plaintiff

       11.     Plaintiff Allegheny County Employees’ Retirement System is a single-employer

defined benefit, contributory retirement benefit plan covering substantially all employees of the


                                                 4
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 5 of 40




County of Allegheny, Pennsylvania. As of December 31, 2018, Plaintiff manages approximately

$880 million in assets on behalf of approximately 12,300 participants. As indicated on the

certification submitted herewith, Plaintiff purchased Karyopharm common stock at artificially

inflated prices during the Class Period and suffered damages as a result of the violations of the

federal securities laws alleged herein.

       B.      Corporate Defendant

       12.     Defendant Karyopharm is a Delaware corporation with its corporate headquarters

located at 85 Wells Ave, 2nd Floor, Newton, Massachusetts. The Company’s common stock

trades on The NASDAQ Global Select Market (“NASDAQ”) under ticker symbol “KPTI.” As of

April 30, 2019, Karyopharm had over 60 million shares of stock outstanding.

       C.      Officer Defendants

       13.     Defendant Michael G. Kauffman (“Kauffman”) is a co-founder of Karyopharm, has

served as its Chief Executive Officer since January 2011, and has been a Director since the

Company’s founding in 2008. Defendant Kauffman signed the registration statements for the

Offerings and is therefore liable under the Securities Act for the untrue and misleading statements

and omissions in the Offering Materials (defined below) for the Offerings.

       14.     Defendant Sharon Shacham (“Shacham”) is a co-founder of Karyopharm, has

served as its President since December 2013, and has been the Company’s Chief Scientific Officer

since October 2010.

       15.     Defendant Justin A. Renz (“Renz”) was an Executive Vice President of

Karyopharm and served as the Company’s Chief Financial Officer (“CFO”) from August 18, 2014

until his resignation on April 3, 2017. Mr. Renz continued to provide certain advisory and other

consulting services to the Company until January 31, 2018. Defendant Renz signed the registration

statement for the 2017 Offering is therefore liable under the Securities Act for the untrue and


                                                5
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 6 of 40




misleading statements and omissions in the 2017 Offering Materials (defined below).

       16.     Defendant Michael F. Falvey (“Falvey”) was an Executive Vice President of

Karyopharm and served as the Company’s CFO and Treasurer from September 11, 2017 until

January 18, 2019. Defendant Falvey signed the registration statement for the 2018 Offering and

is therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the 2018 Offering Materials (defined below).

       17.     Defendants Kauffman, Shacham, Renz, and Falvey are collectively referred to

hereinafter as the “Officer Defendants.” The Officer Defendants, because of their positions with

Karyopharm, possessed the power and authority to control the contents of the Company’s reports

to the SEC, press releases, and presentations to securities analysts, money and portfolio managers,

and institutional investors. Each of the Officer Defendants was provided with copies of the

Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,

their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions and access to material non-public information available to

them, each of the Officer Defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations which

were being made were then materially false and/or misleading.

       D.      Director Defendants

       18.     Defendant Garen G. Bohlin (“Bohlin”) is, and was at all relevant times, a Director

of Karyopharm. Defendant Bohlin signed the registration statements for the Offerings and is

therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the Offering Materials for the Offerings.

       19.     Defendant Mikael Dolsten (“Dolsten”) is, and was at all relevant times, a Director

of Karyopharm. Defendant Dolsten signed the registration statements for the Offerings and is


                                                  6
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 7 of 40




therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the Offering Materials for the Offerings.

       20.     Defendant Scott Garland (“Garland”) is, and was at all relevant times, a Director of

Karyopharm. Defendant Garland signed the registration statements for the Offerings and is

therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the Offering Materials for the Offerings.

       21.     Defendant Barry E. Greene (“Greene”) is, and was at all relevant times, a Director

of Karyopharm. Defendant Greene signed the registration statements for the Offerings and is

therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the Offering Materials for the Offerings.

       22.     Defendant Mansoor Raza Mirza (“Mirza”) is, and was at all relevant times, a

Director of Karyopharm. Defendant Mirza signed the registration statements for the Offerings and

is therefore liable under the Securities Act for the untrue and misleading statements and omissions

in the Offering Materials for the Offerings.

       23.     Defendant Deepa R. Pakianathan (“Pakianathan”) is, and was at all relevant times,

a Director of Karyopharm. Defendant Pakianathan signed the registration statements for the

Offerings and is therefore liable under the Securities Act for the untrue and misleading statements

and omissions in the Offering Materials for the Offerings.

       24.     Defendant Kenneth E. Weg (“Weg”) served as a Director of Karyopharm from

February 2013 until June 19, 2018. Defendant Weg signed the registration statements for the

Offerings and is therefore liable under the Securities Act for the untrue and misleading statements

and omissions in the Offering Materials for the Offerings.

       25.     Defendants Bohlin, Dolsten, Garland, Greene, Mirza, Pakianathan, and Weg are




                                                7
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 8 of 40




collectively referred to hereinafter as the “Director Defendants.”

       E.      Underwriter Defendants

       26.     Defendant Cantor Fitzgerald & Co. (“Cantor Fitzgerald”) was the sole underwriter

of the 2017 Offering as specified herein. As an underwriter of the 2017 Offering, Cantor Fitzgerald

was responsible for ensuring the truthfulness and accuracy of the various statements contained in

or incorporated by reference into the 2017 Offering Materials.

       27.     Defendant J.P. Morgan Securities LLC (“JP Morgan”) was an underwriter and joint

book-running manager of the 2018 Offering as specified herein. As an underwriter of the 2018

Offering, JP Morgan was responsible for ensuring the truthfulness and accuracy of the various

statements contained in or incorporated by reference into the 2018 Offering Materials.

       28.     Defendant Jefferies LLC (“Jefferies”) was an underwriter and joint book-running

manager of the 2018 Offering as specified herein. As an underwriter of the 2018 Offering, Jefferies

was responsible for ensuring the truthfulness and accuracy of the various statements contained in

or incorporated by reference into the 2018 Offering Materials.

       29.     Defendant Leerink Partners LLC (“Leerink Partners”) was an underwriter and joint

book-running manager of the 2018 Offering as specified herein. As an underwriter of the 2018

Offering, Leerink Partners was responsible for ensuring the truthfulness and accuracy of the

various statements contained in or incorporated by reference into the 2018 Offering Materials.

       30.     Defendants Cantor Fitzgerald, JP Morgan, Jeffries, and Leerink Partners are

collectively referred to hereinafter as the “Underwriter Defendants.”

                                        BACKGROUND

       31.     Karyopharm is a clinical-stage pharmaceutical company focused on the discovery,

development and commercialization of drugs for the treatment of cancer and other major diseases.

During the Class Period, Karyopharm’s lead drug candidate was selinexor, an oral selective


                                                 8
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 9 of 40




inhibitor of nuclear export for the treatment of cancer indications with significant unmet clinical

need, initially to be used for the treatment of blood cancers.

       32.     By early 2017, Karyopharm had been testing selinexor in various clinical trials for

several cancer indications, including the SOPRA trial, which evaluated selinexor for the treatment

of patients with AML, a type of blood cancer, and the STORM trial, which evaluated the safety

and efficacy of selinexor in treating patients with MM, another type of blood cancer that forms in

white blood cells.

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
             STATEMENTS CAUSE SUBSTANTIAL LOSSES TO INVESTORS

       33.     The Class Period begins on March 2, 2017, when Karyopharm issued a press release

announcing the results from an interim analysis of the SOPRA study and stating that the Company

had halted the SOPRA trial because the study did not reach statistical significance for overall

survival, its primary endpoint. The press release stated that selinexor’s “safety profile was as

expected” and Defendant Kauffman expressed satisfaction that selinexor was “well-tolerated” by

patients. The press released also explained that there were “no new clinically significant adverse

events in the patients receiving selinexor.”

       34.     The statements set forth above in ¶33 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experienced a serious adverse event. As a result, nearly half of

the AML patients were forced to withdraw from the SOPRA trial because of drug-related toxicity.

Furthermore, the toxicity profile of selinexor for the treatment of patients with MM in the STORM

study was similar to that observed in AML patients treated with selinexor in the SOPRA study.



                                                  9
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 10 of 40




Accordingly, selinexor was neither effective nor safe.

       35.       On March 10, 2017, Karyopharm issued a press release announcing that the

Company had received written notice from the FDA that all of Karyopharm’s clinical trials for

selinexor were placed on a partial clinical hold. According to the press release, the partial clinical

hold was due to incomplete information in the drug’s brochure, and not the result of any patient

death or any new information regarding the safety profile of selinexor.

       36.       On March 16, 2017, Karyopharm issued a press release announcing its financial

results for the fourth quarter and fiscal year ended December 31, 2016. In the press release, which

was also filed with the SEC on Form 8-K, the Company stated that analysis of the Phase 2 SOPRA

study revealed that “selinexor demonstrated a safety profile consistent with previous studies.”

       37.       That same day, the Company also filed its annual report on Form 10-K for the year

ended December 31, 2016 (the “2016 Form 10-K”). The 2016 Form 10-K was signed by

Defendants Kauffman and Renz and contained certifications by them that attested to the purported

accuracy and completeness of the 2016 Form 10-K. In the 2016 Form 10-K, the Company stated

that “selinexor has been sufficiently well-tolerated,” which has allowed patients to remain on the

drug for prolonged periods. The 2016 Form 10-K also stated that “[t]o date, selinexor has been

generally well tolerated, with adverse events that are responsive to standard supportive care and/or

dose modification, often decrease over time, and are consistent with those previously reported in

patients in our clinical trials.” In addition, the 2016 Form 10-K stated that “[a] small percentage

of patients have withdrawn from our clinical trials as a result of [adverse events]” and “[a] small

percentage of patients across our clinical trials have experienced serious adverse events . . . related

to selinexor.”

       38.       With respect to the SOPRA trial, the 2016 Form 10-K stated that the “study would




                                                  10
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 11 of 40




not reach statistical significance for showing superiority of [overall survival] on selinexor versus

[overall survival] on [physician’s choice of treatment], the study’s primary endpoint” but there

was “no new clinically significant [adverse events] in the patients receiving selinexor.”

       39.     That same day, Karyopharm held a conference call with analysts and investors to

discuss the Company’s earnings and operations, as well as its clinical update on selinexor. During

the conference call, Defendant Kauffman discussed “important safety findings from the SOPRA

trial” and emphasized that the dosage of selinexor was “generally well tolerated.”

       40.     In response to an analyst’s question regarding the results of the SOPRA study and

how they could be interpreted for the other indications Karyopharm was pursuing, Defendant

Kauffman expressed excitement that selinexor “is clearly very active” and that there is “very good

activity [on] the drug.” Defendant Kauffman then touted the “safety side” of selinexor and noted

that selinexor “has a very nice safety profile” even in patients that are as sick and as elderly as the

patients in this AML study.

       41.     Defendant Kauffman also addressed questions from analysts regarding the partial

hold the FDA had imposed on clinical trials for selinexor. Specifically, Defendant Kauffman

stated that for selinexor “there is nothing new qualitatively on safety at all” and “there’s just not

anything really exciting or new coming out of our safety profile at all.” Defendant Kauffman

assured analysts and investors that the Company is “very comfortable with the drug and there is

nothing hidden or dramatic here.”

       42.     The statements set forth above in ¶¶36-41 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side




                                                  11
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 12 of 40




effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

       43.     On March 30, 2017, the Company issued a press release announcing that the FDA

had lifted the partial clinical hold on the clinical trials for selinexor, which enabled Karyopharm

to resume patient enrollment and the dosing of new patients in the Company’s clinical trials of

selinexor in hematologic malignancies, including the STORM study in MM. The press release

stated that the FDA’s partial clinical hold was “not the result of any patient death or any change in

the safety profile of selinexor.”

       44.     On or around April 28, 2017, Karyopharm conducted a follow-on offering of

common stock pursuant to a shelf registration statement that the Company filed with the SEC on

November 7, 2016, and which the SEC declared effective on December 1, 2016 (the “2017

Offering Registration Statement”). The 2017 Offering Registration Statement was supplemented

through a preliminary prospectus filed with the SEC on April 24, 2017, and a Prospectus

Supplement filed with the SEC on April 26, 2017 (the “2017 Offering Prospectus Supplement”),

both of which formed a part of the effective registration statement for the 2017 Offering. The 2017

Offering Registration Statement and the 2017 Offering Prospectus Supplement are referred to

herein collectively as the “2017 Offering Materials.” The 2017 Offering Registration Statement

was signed by Defendants Kauffman and Renz and the Director Defendants. As set forth in the

2017 Offering Prospectus Supplement, Karyopharm offered 3,902,439 shares of common stock

plus an underwriters’ over-allotment option for an additional 585,365 shares to be offered to the




                                                 12
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 13 of 40




public at $10.25 per share.

       45.     The 2017 Offering Materials incorporated by reference the Company’s 2016 Form

10-K. For the reasons stated above, ¶¶37-38, the 2017 Offering Materials contained materially

false and misleading statements and omissions.

       46.     On May 4, 2017, the Company issued a press release announcing its financial

results for the first quarter ended March 31, 2017. According to the press release, which was also

filed with the SEC on Form 8-K, the interim analysis of the Phase 2 SOPRA study showed

“[s]elinexor demonstrated a safety profile consistent with previous studies with similar rates of

sepsis and lower rates of febrile neutropenia in the selinexor arm versus the PC arm.”

       47.     That same day, Karyopharm filed with the SEC its Form 10-Q for the first quarter

of 2017. The Form 10-Q was signed by Defendant Kauffman and contained certifications by

Defendant Kauffman that attested to the purported accuracy and completeness of the 10-Q. The

Form 10-Q stated that “selinexor has generally been well-tolerated by patients in our Phase 1 and

Phase 2 clinical trials to date.” The Form 10-Q also stated that “[a] small percentage of patients

have withdrawn from our clinical trials as a result of [adverse events]” and “[a] small percentage

of patients across our clinical trials have experienced serious adverse events . . . related to

selinexor.”

       48.     The statements set forth above in ¶¶46-47 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the




                                                 13
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 14 of 40




SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

        49.      On August 8, 2017, Karyopharm filed with the SEC its Form 10-Q for the second

quarter ended June 30, 2017. The Form 10-Q was signed by Defendant Kauffman and contained

certifications by Defendant Kauffman that attested to the purported accuracy and completeness of

the 10-Q. The Form 10-Q stated that “selinexor has generally been well-tolerated by patients in

our Phase 1 and Phase 2 clinical trials to date.” The Form 10-Q also stated that “[a] small

percentage of patients have withdrawn from our clinical trials as a result of [adverse events]” and

“[a] small percentage of patients across our clinical trials have experienced serious adverse events

. . . related to selinexor.”

        50.      That same day, Karyopharm held a conference call with analysts and investors to

discuss the Company’s earnings and operations, as well as to provide a clinical update on selinexor.

During the conference call, Defendant Kauffman touted “the emerging safety profile for selinexor”

and stated that “selinexor continues to be well tolerated” in the Company’s key trials, including

STORM, with “[a]dverse events tend[ing] to be highly predictable and manageable with standard

supportive care and/or dose modifications.”

        51.      The statements set forth above in ¶¶49-50 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the




                                                 14
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 15 of 40




SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

        52.     On November 2, 2017, Karyopharm filed with the SEC its Form 10-Q for the third

quarter ended September 30, 2017. The Form 10-Q was signed by Defendants Kauffman and

Falvey and contained certifications by them that attested to the purported accuracy and

completeness of the 10-Q. The Form 10-Q stated that “selinexor has generally been well-tolerated

by patients in our Phase 1 and Phase 2 clinical trials to date.” The Form 10-Q also stated that “[a]

small percentage of patients have withdrawn from our clinical trials as a result of [adverse events]”

and “[a] small percentage of patients across our clinical trials have experienced serious adverse

events . . . related to selinexor.”

        53.     The statements set forth above in ¶52 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

        54.     On March 15, 2018, Karyopharm filed its annual report on Form 10-K for the year

ended December 31, 2017 (the “2017 Form 10-K”). The 2017 Form 10-K was signed by

Defendants Kauffman and Falvey and contained certifications by them that attested to the




                                                 15
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 16 of 40




purported accuracy and completeness of the 2017 Form 10-K. In the 2017 Form 10-K, the

Company stated that “selinexor has been sufficiently well-tolerated” and has allowed patients to

remain on therapy for prolonged periods. The 2017 Form 10-K also stated that “[t]o date, selinexor

has been generally well tolerated, with adverse events that are responsive to standard supportive

care and/or dose modification, often decrease over time, and are consistent with those previously

reported in patients in our clinical trials.” In addition, the 2017 Form 10-K stated that “[a] small

percentage of patients have withdrawn from our clinical trials as a result of [adverse events]” and

“[a] small percentage of patients across our clinical trials have experienced serious adverse events

. . . related to selinexor.”

        55.      With respect to the SOPRA trial, the 2017 Form 10-K stated that the “study would

not reach statistical significance for showing superiority of [overall survival] on selinexor versus

[overall survival] on [physician’s choice of treatment], the study’s primary endpoint” but there

was “no new clinically significant [adverse events] in the patients receiving selinexor.”

        56.      The statements set forth above in ¶¶54-55 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

        57.      On April 30, 2018, Karyopharm issued a press release announcing data from its




                                                 16
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 17 of 40




Phase 2b STORM study evaluating selinexor in patients with MM. The press release, which was

also filed with the SEC on Form 8-K, stated that “[o]ral selinexor demonstrated a predictable and

manageable tolerability profile, with safety results that were consistent with those previously

reported from Part 1 of this study . . . and from other selinexor studies.” The Form 8-K also stated

that “[a]s anticipated, the most common adverse events (AEs) were nausea, vomiting, fatigue and

reduced appetite and were primarily low grade and manageable with standard supportive care

and/or dose modification.”

       58.     The statements set forth above in ¶57 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       59.     On May 1, 2018, Karyopharm hosted a conference call with analysts and investors

to discuss, what Defendant Kauffman described as, the “positive” and “very exciting” results from

the Phase 2b STORM clinical data. During the conference call, Defendant Kauffman stated that

“we believe the results [from the STORM study] confirm that selinexor has the potential to be used

. . . as a new treatment for patients with penta-refractory [MM]” and that “these data represent a

significant step in establishing the efficacy and safety of selinexor as a new treatment option for

patients with [MM].” In response to an analyst’s question, Defendant Kauffman stated that the




                                                 17
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 18 of 40




side effects of patients who took selinexor as part of their treatment in the STORM trial “w[eren’t]

really a major issue, which is great.”

       60.     The statements set forth above in ¶59 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       61.     On or around May 7, 2018, Karyopharm conducted a follow-on offering of

common stock pursuant to a shelf registration statement that the Company filed with the SEC on

January 26, 2018, and which, after an amendment filed by the Company on February 7, 2018, the

SEC declared effective on February 14, 2018 (the “2018 Offering Registration Statement”). The

2018 Offering Registration Statement was signed by Defendants Kauffman and Falvey and the

Director Defendants. The 2018 Offering Registration Statement was supplemented through a

preliminary prospectus filed with the SEC on May 1, 2018, and a Prospectus Supplement filed

with the SEC on May 3, 2018 (the “2018 Offering Prospectus Supplement”), both of which formed

a part of the effective registration statement for the 2018 Offering. The 2018 Offering Registration

Statement and the 2018 Offering Prospectus Supplement are referred to herein collectively as the

“2018 Offering Materials,” and the 2018 Offering Materials, together with the 2017 Offering

Materials, are referred to herein collectively as the “Offering Materials.”




                                                 18
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 19 of 40




       62.     The 2018 Offering Materials incorporated by reference the Company’s 2016 Form

10-K, 2017 Form 10-K, May 4, 2017 10-Q, August 8, 2017 10-Q, November 2, 2017 10-Q, and

April 30, 2018 8-K. For the reasons stated above in ¶¶37-38, 46, 49, 52, 54-55, 57, the 2018

Offering Materials contained materially false and misleading statements and omissions.

       63.     In the 2018 Offering Materials, Defendants also represented that, with respect to

the STORM study, “[o]ral selinexor demonstrated a predictable and manageable tolerability

profile, with safety results that were consistent with those previously reported from Part 1 of this

study and from other selinexor studies” and “[a]s anticipated, the most common adverse events

(AEs) were nausea, vomiting, fatigue and reduced appetite and were primarily low grade and

manageable with standard supportive care and/or dose modification.”             The 2018 Offering

Materials also stated that “[i]n light of this recognition that the STORM patient population

represents an unmet clinical need and the positive top-line data reported on April 30, 2018, we

believe that the STORM study should support our request to the FDA for accelerated approval.”

       64.     The statements set forth above in ¶63 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       65.     On May 10, 2018, Karyopharm issued a press release announcing the Company’s




                                                 19
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 20 of 40




financial results for the first quarter ended March 31, 2018. In the press release, which was also

filed with the SEC on Form 8-K, Defendant Kauffman is quoted as stating that “[t]he positive top-

line data recently reported from the Phase 2b STORM study . . . are an important step forward

toward the approval of selinexor.” According to the press release, “[o]ral selinexor demonstrated

a predictable and manageable tolerability profile” and “[s]afety results were consistent with those

previously reported from Part 1 of this study and from other selinexor studies and no new safety

signals were identified.”

        66.      That same day, the Company also filed with the SEC its Form 10-Q for the first

quarter of 2018. The Form 10-Q was signed by Defendants Kauffman and Falvey and contained

certifications by them attesting to the purported accuracy and completeness of the 10-Q. The 10-

Q stated that Karyopharm planned to submit an NDA to the FDA, with a request for accelerated

approval for selinexor as a new treatment for patients with penta-refractory MM “as a result of our

positive outcome” from the STORM study. The Form 10-Q stated that “selinexor has generally

been well-tolerated by patients in our clinical trials to date.” The 10-Q also stated that “[a] small

percentage of patients have withdrawn from our clinical trials as a result of [adverse events]” and

“[a] small percentage of patients across our clinical trials have experienced serious adverse events

. . . related to selinexor.”

        67.      That same day, Karyopharm also held a conference call with analysts and investors

to discuss the Company’s earnings and operations, as well as to highlight recent progress on the

development of selinexor. During the conference call, Defendant Kauffman stated that “[o]ral

selinexor demonstrated a predictable and manageable safety tolerability profile, consistent with

that previously reported from part 1 of the STORM study and from other selinexor studies.”

Defendant Kauffman also highlighted that “[n]o new safety signals were identified” and that




                                                 20
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 21 of 40




“adverse effects were often reversible, transient and manageable with dose modification and/or

standard supportive care.” In addition, Defendant Kauffman touted that the Company was

“extremely enthusiastic about the data” from the STORM study and “believe[s] these data are great

news for all our stakeholders.”

       68.     The statements set forth above in ¶¶65-67 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

       69.     One June 20, 2018, Karyopharm filed a Form 8-K with the SEC, attaching a copy

of a slide presentation that “will be used by representatives of [Karyopharm] in connection with

investor meetings and presentations from time to time.” A slide on the presentation titled

“Selinexor: A Growing Body of Safety Data” states that selinexor had a “favorable [e]merging

tolerability profile” and that dosing regimens of selinexor used in key studies, including the

STORM study, have shown “generally predictable and manageable tolerability.” According to the

presentation, “[c]ommon side effects are generally predictable … and generally reversible and/or

manageable with standard supportive care.” The slide also states that “[c]ombination regimens

have demonstrated a predictable and manageable tolerability profile, with observed additive or

synergistic activity.” That presentation also presented data from the Phase 2b STORM study.




                                                21
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 22 of 40




Specifically, the presentation states that, with respect to safety, selinexor has a “[p]redictable and

manageable tolerability profile” and “[a]s anticipated, the most common non-hematologic [adverse

events] were fatigue, nausea, reduced appetite, and weight loss” and were “primarily low grade

and manageable with standard supportive care and/or dose modification.” The slide goes on to

state that “[n]o new safety signals” were observed in the study. The presentation also states that

selinexor “demonstrated robust activity in penta-refractory myeloma.”

       70.     The statements set forth above in ¶69 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       71.     On July 18, 2018, Karyopharm issued a press release announcing that the Company

had initiated rolling submission of its NDA to the FDA for selinexor as a treatment for patients

with MM. In the press release, Defendant Shacham is quoted as saying that “[w]e believe that

selinexor has the potential to address the critical unmet need for patients with highly resistant,

penta-refractory [MM], where the disease is no longer responsive to standard approved therapies”

and “[w]e are proud of the positive Phase 2b STORM study results underlying this application.”

       72.     The statements set forth above in ¶71 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant




                                                 22
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 23 of 40




toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       73.     On August 7, 2018, Karyopharm issued a press release, which was also filed with

the SEC on Form 8-K, announcing the Company’s financial results for the second quarter ended

June 30, 2018. In the press release, Defendant Kauffman is quoted as saying that the Company

has “made tremendous progress toward advancing [Karyopharm’s] lead drug candidate, selinexor

and “[t]he positive results from the Phase 2b STROM study . . . demonstrated that treatment with

selinexor may result in an important clinical benefit” for patients with penta-refractory [MM].”

The press release also touted the “positive top-line results” from the STORM study. According to

the press release, “side effects of oral selinexor were generally predictable and often managed with

dose adjustments or supportive care” and “[s]afety results were consistent with those previously

reported from Part 1 of this study and from other selinexor studies and no new safety signals were

identified.” In the press release, Defendant Kauffman is also quoted as saying that the Company

is “making excellent progress in advancing commercial preparation for the potential launch of

selinexor in the U.S.”

       74.     That same day, Karyopharm held a conference call with analysts and investors to

discuss the Company’s earnings and operations as well highlight recent progress on selinexor.

During the conference call, Defendant Kauffman touted the Company’s “tremendous progress




                                                 23
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 24 of 40




advancing our lead selinexor program” and described its first NDA seeking accelerated approval

for selinexor as a treatment of MM as “an important achievement for both Karyopharm and for

patients battling this difficult-to-treat cancer.” Defendant Kauffman also stated that, on the

commercial front, the Company has been “making exciting progress building our commercial

infrastructure in preparation for the first potential selinexor product launch in the U.S.” and

informed investors that the Company’s regulatory and commercial initiatives surrounding

selinexor were “supported by the positive top-line results” from the STORM study. Specifically,

Defendant Kauffman stated that “[o]n the safety front, oral selinexor demonstrated a predictable

and manageable tolerability profile consistent with that previously reported, . . . with no new safety

signals identified.” Defendant Kauffman went on to further tout the performance of selinexor, and

stated that “the adverse effects were often reversible, transient, and manageable with dose

modification and/or standard supportive care.” Defendant Kauffman also stated that “we are

extremely pleased with the significant progress made to date in 2018, including the submission of

our first NDA for selinexor, and we’re excited about the key upcoming milestones we expect to

achieve.”

       75.     That same day, the Company also filed with the SEC its Form 10-Q for the second

quarter of 2018. The Form 10-Q was signed by Defendants Kauffman and Falvey and contained

certifications by them that attested to the purported accuracy and completeness of the 10-Q. In the

Form 10-Q, the Company stated that it had previously completed its rolling submission of an NDA

to the FDA with a request for accelerated approval of selinexor as a new treatment for patients

with penta-refractory MM “as a result of our positive outcome” from the STORM study. The

Form 10-Q also stated that “selinexor has generally been well-tolerated by patients in our clinical

trials to date.” The Form 10-Q further stated that “[a] small percentage of patients have withdrawn




                                                 24
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 25 of 40




from our clinical trials as a result of [adverse events]” and “[a] small percentage of patients across

our clinical trials have experienced serious adverse events . . . related to selinexor.”

        76.     The statements set forth above in ¶¶73-75 were materially false and misleading.

In truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

        77.     On September 13, 2018, Karyopharm issued a press release announcing updated

and additional clinical data from the Phase 2b STORM study. The press release, which was also

filed with SEC on Form 8-K the following day, described the clinical results from the STORM

study as “very encouraging” and stated that selinexor “provided the opportunity for a meaningful

clinical benefit for patients on the STORM study.” In the press release, Defendant Shacham is

quoted as saying that the overall response rate from the STORM study is “particularly meaningful”

and that the “results reinforce the potential of selinexor in this difficult to treat patient population.”

The press release described the side effects of selinexor as “generally predictable and often

managed with dose adjustments or supportive care, with safety results that were consistent with

those previously reported from Part 1 of this study . . . and from other selinexor studies.”

        78.     The statements set forth above in ¶77 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant




                                                   25
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 26 of 40




toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       79.     On October 5, 2018, Karyopharm issued a press release, which was also filed with

the SEC on Form 8-K on September 9, 2018, announcing that the FDA had accepted the

Company’s NDA for selinexor and granted priority review. In the press release, Defendant

Shacham is quoted as saying that “[a]s a potential new therapy with a novel mechanism and

compelling clinical profile, we believe oral selinexor, if approved, will provide a meaningful

therapeutic option for patients battling highly resistant, penta-refractory [MM].”

       80.     The statements set forth above in ¶79 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML

patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

       81.     On November 8, 2018, Karyopharm issued a press release, which was also filed




                                                 26
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 27 of 40




with the SEC on Form 8-K, announcing its financial results for the third quarter ended September

30, 2018. In the press release, Defendant Kauffman is quoted as saying that “we believe that

[selinexor’s] novel mechanism or action and oral administration, along with its compelling clinical

profile, will make it a meaningful treatment option for patients with highly refractory [MM].” The

press release also described the side effects of selinexor as “generally predictable manageable with

does adjustments and/or supportive care, with safety results that were consistent with those

previously reported from Part 1 of this study … and from other selinexor studies.”

       82.     That same day, Karyopharm held a conference call with analysts and investors to

discuss the Company’s earnings and operations as well as to highlight recent progress on the

development of selinexor. During the conference call, Defendant Kauffman stated that “[i]f

approved, we believe that selinexor’s novel mechanism of action, oral administration and

compelling clinical profile will make it a meaningful treatment option for patients with highly

refractory [MM].” Defendant Kauffman went on to say that the Company’s “NDA and MAA

packages are supported by positive results from part 2 of the Phase IIb STORM study.” Defendant

Kauffman stated that “[s]ide effects of oral selinexor were generally predictable and manageable

with dose adjustments and our supportive care, with safety results that were consistent with those

previously reported from Part 1 of the STORM study and from other selinexor studies.”

       83.     The Company also filed with the SEC its Form 10-Q for the third quarter of 2018.

The Form 10-Q was signed by Defendants Kauffman and Falvey and contained certifications by

them that attested to the purported accuracy and completeness of the 10-Q. In the Form 10-Q, the

Company stated that it had previously completed its rolling submission of an NDA to the FDA

with a request for accelerated approval of selinexor as a new treatment for patients with penta-

refractory MM “as a result of our positive outcome” from the STORM study. The Form 10-Q




                                                27
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 28 of 40




stated that “selinexor has generally been well-tolerated by patients in our clinical trials to date.”

The 10-Q also stated that “[a] small percentage of patients have withdrawn from our clinical trials

as a result of [adverse events]” and “[a] small percentage of patients across our clinical trials have

experienced serious adverse events . . . related to selinexor.”

       84.     The statements set forth above in ¶¶81-83 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, more than a “small percentage” of patients experienced serious drug-related side

effects, with eighty percent of the AML patients treated with selinexor trial experiencing a serious

adverse event. As a result, nearly half of the AML patients were forced to withdraw from the

SOPRA trial because of drug-related toxicity. In addition, the toxicity profile of selinexor for the

treatment of patients with MM in the STORM study was similar to that observed in AML patients

treated with selinexor in the SOPRA study. Accordingly, selinexor was neither effective nor safe.

       85.     On January 7, 2019, Defendant Kauffman represented Karyopharm at the JP

Morgan Global Healthcare Conference. During the conference Defendant Kauffman stated that

“[o]ur safety data [from the STORM trial] showed no new safety findings at all.” Defendant

Kauffman also described selinexor as “a first-in class novel oral lead compound with demonstrated

single-agent activity in patients, whose disease is refractory to available therapies. You can take

this drug at home . . . and the side effects are all supportable and reversible.”

       86.     The statements set forth above in ¶85 were materially false and misleading. In

truth, data from the SOPRA trial demonstrated that selinexor was associated with significant

toxicity, was not well-tolerated among patients with AML, and resulted in a higher risk of death.

In addition, patients experienced serious drug-related side effects, with eighty percent of the AML




                                                  28
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 29 of 40




patients treated with selinexor trial experiencing a serious adverse event. As a result, nearly half

of the AML patients were forced to withdraw from the SOPRA trial because of drug-related

toxicity. In addition, the toxicity profile of selinexor for the treatment of patients with MM in the

STORM study was similar to that observed in AML patients treated with selinexor in the SOPRA

study. Accordingly, selinexor was neither effective nor safe.

                                    THE TRUTH EMERGES

       87.     The truth was first disclosed on February 22, 2019, when, in advance of an advisory

committee meeting to review Karyopharm’s NDA for selinexor, the FDA released a briefing

document expressing serious concerns about the safety and efficacy of selinexor. Significantly,

the FDA Report revealed, for the first time, that “[t]reatment with selinexor was associated with

significant toxicity” and that the benefit to patients with MM was “difficult to isolate.”

       88.     According to the FDA, data from the previously halted SOPRA study—which the

Company did not disclose to investors—revealed that the median overall survival rate of the AML

patients treated with selinexor was 94 days compared to 170 days for patients treated with a

physician’s choice of other treatment. Indeed, according to the FDA, there was an 18 percent

higher risk of death among the patients who took selinexor than those that did not. FDA staff

concluded that in the SOPRA trial, in which AML patients were randomized to receive selinexor

or a physician’s choice of other treatment, “there was worse overall survival in the selinexor arm,

highlighting the toxicity of this drug.” The FDA determined that, in the SOPRA study, a

staggering 80 percent of the AML patients treated with selinexor experienced a serious adverse

side effect and nearly half of the patients had to leave the clinical trial because they could not

tolerate the drug-related toxicity. Shockingly, the FDA found that the toxicity observed with

selinexor in AML patients in the SOPRA study was “similar” to that observed in MM patients in

the STORM study.


                                                 29
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 30 of 40




       89.     The FDA Report also provided data from Part 2 of the STORM trial that was

contradicted Defendants’ Class Period statements about selinexor. Notably, the FDA Report stated

that 23 deaths occurred on or within 30 days of study treatment, and 10 of those deaths were due

to a fatal treatment-emergent adverse event (“TEAE”).           Furthermore, every patient who

participated in the STORM trial experienced at least one TEAE, 93.5% of patients experienced at

least one severe TEAE, and nearly two-thirds of patients experienced at least one serious adverse

event. According to the FDA’s analysis, the vast majority of patients required a dose modification

due to a TEAE and over one-quarter of patients permanently discontinued their study treatment

because of a TEAE. The FDA further noted that nearly two-thirds of patients who responded to

the treatment achieved only a partial response.        The FDA unambiguously concluded that

“[t]reatment with selinexor is associated with significant toxicity” and has “limited efficacy.”

       90.     As a result of the disclosures in the FDA Report, the Company’s stock price

declined by more than 43% from its closing price of $8.97 per share on February 21, 2019 to a

closing price of $5.07 per share on February 22, 2019, on unusually high trading volume.

                                      LOSS CAUSATION

       91.     During the Class Period, as detailed herein, Defendants made materially false and

misleading statements and omissions, and engaged in a scheme to deceive the market. This

artificially inflated the price of Karyopharm’s common stock and operated as a fraud or deceit on

the Class.   Later, when Defendants’ prior misrepresentations and fraudulent conduct were

disclosed to the market, the price of Karyopharm’s stock fell precipitously, as the prior artificial

inflation came out of the price over time. As a result of their purchases of Karyopharm’s securities

during the Class Period, Plaintiff and other members of the Class suffered economic loss, i.e.,

damages, under the federal securities laws.




                                                30
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 31 of 40




                               CLASS ACTION ALLEGATIONS

       92.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased or otherwise acquired: (1) the publicly

traded common stock of Karyopharm during the Class Period; (2) common stock in or traceable

to the Company’s 2017 Offering; and (3) common stock in or traceable to the Company’s 2018

Offering (the “Class”). Excluded from the Class are Defendants and their families, directors, and

officers of Karyopharm and their families and affiliates.

       93.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. As of April 30, 2019, Karyopharm had over 60 million shares of

common stock outstanding, owned by hundreds or thousands of investors.

       94.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

               (a) Whether Defendants violated the Securities Act and/or the Exchange Act;

               (b) Whether Defendants omitted and/or misrepresented material facts;

               (c) Whether Defendants’ statements omitted material facts necessary in order to
                   make the statements made, in light of the circumstances under which they were
                   made, not misleading;

               (d) Whether the Officer Defendants and the Director Defendants are personally
                   liable for the alleged misrepresentations and omissions described herein;

               (e) Whether Defendants knew or recklessly disregarded that their statements
                   and/or omissions were false and misleading;

               (f) Whether Defendants’ conduct impacted the price of Karyopharm common
                   stock;

               (g) Whether Defendants’ conduct caused the members of the Class to sustain
                   damages; and



                                                 31
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 32 of 40




                (h) The extent of damage sustained by Class members and the appropriate measure
                    of damages.

       95.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

       96.      Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

       97.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Joinder of all Class members is impracticable.

                   INAPPLICABILITY OF STATUTORY SAFE HARBOR

       98.      Karyopharm’s “Safe Harbor” warnings accompanying its forward-looking

statements issued during the Class Period were ineffective to shield those statements from liability.

       99.      Defendants are also liable for any false or misleading forward-looking statements

pleaded herein because, at the time each such statement was made, the speaker knew the statement

was false or misleading and the statement was authorized and/or approved by an executive officer

of Karyopharm who knew that the statement was false. None of the historic or present tense

statements made by Defendants were assumptions underlying or relating to any plan, projection,

or statement of future economic performance, as they were not stated to be such assumptions

underlying or relating to any projection or statement of future economic performance when made,

nor were any of the projections or forecasts made by Defendants expressly related to, or stated to

be dependent on, those historic or present tense statements when made.

                                PRESUMPTION OF RELIANCE

       100.     At all relevant times, the market for Karyopharm’s common stock was an efficient

market for the following reasons, among others:



                                                  32
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 33 of 40




               (a)    Karyopharm common stock met the requirements for listing, and was listed

and actively traded on the NASDAQ, a highly efficient and automated market;

               (b)    As a regulated issuer, Karyopharm filed periodic public reports with the

SEC and NASDAQ;

               (c)    Karyopharm regularly and publicly communicated with investors via

established market communication mechanisms, including through regular disseminations of press

releases on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and

               (d)    Karyopharm was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports which were distributed to the sales force and certain

customers of their respective brokerage firm(s). Each of these reports was publicly available and

entered the public marketplace.

       101.    As a result of the foregoing, the market for Karyopharm common stock promptly

digested current information regarding Karyopharm from all publicly available sources and

reflected such information in the price of Karyopharm common stock. Under these circumstances,

all purchasers of Karyopharm common stock during the Class Period suffered similar injury

through their purchase of Karyopharm common stock at artificially inflated prices and the

presumption of reliance applies.

       102.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding the results of a




                                               33
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 34 of 40




clinical trials of the Company’s lead drug candidate—information that Defendants were obligated

to disclose—positive proof of reliance is not a prerequisite to recovery. All that is necessary is

that the facts withheld be material in the sense that a reasonable investor might have considered

them important in making investment decisions. Given the importance of the clinal trial results to

the approval of selinexor and Karyopharm’s subsequent commercialization of the drug, and the

impact that could have on the Company’s future revenue generation, that requirement is satisfied

here.

                                             COUNT I

For Violations of Section 11 of the Securities Act Against All Defendants (except Shacham)

        103.   This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

on behalf of all members of the Class who purchased or otherwise acquired Karyopharm common

stock sold pursuant or traceable to the Offerings, and who were damaged thereby.

        104.   This Count expressly excludes and disclaims any allegation that could be construed

as alleging fraud or intentional or reckless conduct, as this Count is solely based on claims of strict

liability and/or negligence under the Securities Act. For purposes of asserting this Count, Plaintiff

does not allege that Defendants acted with scienter or fraudulent intent, which are not elements of

a Section 11 claim.

        105.   Liability under this Count is predicated on the Officer Defendants (except for

Shacham) and the Director Defendants signing of the registration statements for the Offerings, and

all Defendants’ (except for Shacham) respective participation in the Offerings, which were

conducted pursuant to the Offering Materials. The Offering Materials were false and misleading,

contained untrue statements of material facts, omitted to state facts necessary to make the

statements not misleading, and omitted to state material facts required to be stated therein.

        106.   Less than one year has elapsed since the time that Plaintiff discovered, or could


                                                  34
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 35 of 40




reasonably have discovered, the facts upon which this Complaint is based. Less than three years

has elapsed since the time that the securities at issue in this Complaint were bona fide offered to

the public.

       107.    By reason of the foregoing, the Defendants named in this Count are each jointly

and severally liable for violations of Section 11 of the Securities Act to Plaintiff and the other

members of the Class pursuant to Section 11(e).

                                             COUNT II

For Violations of Section 12(a)(2) of the Securities Act Against the Underwriter Defendants

       108.    This Count is brought pursuant to Section 12(a)(2) of the Securities Act, 15 U.S.C.

§ 77l(a)(2), on behalf of all members of the Class who purchased or otherwise acquired

Karyopharm common stock in and/or traceable to the Offerings and who were damaged thereby.

       109.    This Count expressly excludes and disclaims any allegation that could be construed

as alleging fraud or intentional or reckless conduct, as this Count is solely based on claims of strict

liability and/or negligence under the Securities Act. For purposes of asserting this Count, Plaintiff

does not allege that Defendants acted with scienter or fraudulent intent, which are not elements of

a Section 12(a)(2) claim.

       110.    Defendant Cantor Fitzgerald was a statutory seller of Karyopharm common stock

that was registered in the 2017 Offering pursuant to the 2017 Offering Registration Statement and

sold by means of the 2017 Offering Materials. The Underwriter Defendants (except for Defendant

Cantor Fitzgerald) were statutory sellers of Karyopharm common stock that were registered in the

2018 Offering pursuant to the 2018 Registration Statement and sold by means of the 2018 Offering

Materials. By means of the Offering Materials, the Underwriter Defendants sold millions of shares

of stock through the Offerings to members of the Class. The Underwriter Defendants were at all

relevant times motivated by their own financial interests. In sum, the Underwriter Defendants


                                                  35
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 36 of 40




were sellers, offerors, and/or solicitors of sales of the common stock that was sold in the Offerings

by means of the materially false and misleading Offering Materials.

        111.    The Offering Materials contained untrue statements of material fact and omitted

other facts necessary to make the statements not misleading, and failed to disclose material facts,

as set forth herein.

        112.    Less than one year has elapsed since the time that Plaintiff discovered, or could

reasonably have discovered, the facts upon which this Complaint is based. Less than three years

has elapsed since the time that the securities at issue in this Complaint were bona fide offered to

the public.

        113.    By reason of the foregoing, the Underwriter Defendants are liable for violations of

Section 12(a)(2) of the Securities Act to Plaintiff and the other members of the Class who

purchased common stock in or traceable to the Offerings, and who were damaged thereby.

                                             COUNT III

                       For Violations of Section 15 of the Securities Act Against
                         the Officer Defendants and the Director Defendants

        114.    This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C. § 77o,

on behalf of all members of the Class who purchased or otherwise acquired Karyopharm common

stock sold pursuant or traceable to the Offerings, and who were damaged thereby.

        115.    This Count expressly excludes and disclaims any allegation that could be construed

as alleging fraud or intentional or reckless conduct, as this Count is solely based on claims of strict

liability and/or negligence under the Securities Act. For purposes of asserting this Count, Plaintiff

does not allege that Defendants acted with scienter or fraudulent intent, which are not elements of

a Section 15 claim.

        116.    As set forth in Count One above, Karyopharm is strictly liable under Section 11 of



                                                  36
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 37 of 40




the Securities Act for untrue statements and omissions of material fact in the Offering Materials.

        117.    The Officer Defendants and Director Defendants, by virtue of their positions,

voting power, ownership, rights as against Karyopharm, and/or specific acts were, at the time of

the wrongs alleged herein and as set forth herein, controlling persons of Karyopharm within the

meaning of Section 15 of the Securities Act. These Defendants also had the power and influence,

and exercised the same, to cause Karyopharm to engage in the acts described herein, including by

causing Karyopharm to conduct the Offerings pursuant to the Offering Materials.

        118.    By reason of the foregoing, the Officer Defendants and Director Defendants are

liable for the aforesaid wrongful conduct and are liable, to the same extent that Karyopharm is

liable under Section 11 of the Securities Act, to members of the Class who purchased or otherwise

acquired Karyopharm common stock sold pursuant or traceable to the Offerings, and who were

damaged thereby.

                                            COUNT IV

         For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against
                           Karyopharm and the Officer Defendants

        119.    Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        120.    During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Karyopharm common stock at artificially inflated prices.

        121.    Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which



                                                 37
        Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 38 of 40




operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for Karyopharm common stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

       122.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operations, and prospects.

       123.    During the Class Period, Defendants made the false statements specified above,

which they knew or recklessly disregarded to be false and misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       124.    Defendants had actual knowledge of the misrepresentations and omissions of

material fact set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal Karyopharm’s true condition from the investing

public and to support the artificially inflated prices of the Company’s common stock.

       125.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Karyopharm common stock. Plaintiff and the

Class would not have purchased the Company’s common stock at the prices they paid, or at all,

had they been aware that the market prices for Karyopharm common stock had been artificially

inflated by Defendants’ fraudulent course of conduct.

       126.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases of the

Company’s common stock during the Class Period.




                                                   38
         Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 39 of 40




        127.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

                                             COUNT V

    For Violations of Section 20(a) of the Exchange Act Against the Officer Defendants

        128.    Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        129.    The Officer Defendants acted as controlling persons of Karyopharm within the

meaning of Section 20(a) of the Exchange Act.            By virtue of their high-level positions,

participation in and/or awareness of the Company’s operations, direct involvement in the day-to-

day operations of the Company, and/or intimate knowledge of the Company’s actual performance,

and their power to control public statements about Karyopharm, the Officer Defendants had the

power and ability to control the actions of Karyopharm and its employees. By reason of such

conduct, the Officer Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                      PRAYER FOR RELIEF

        130.    WHEREFORE, Plaintiff prays for judgment as follows:

                A.      Determining that this action is a proper class action under Rule 23 of the

        Federal Rules of Civil Procedure;

                B.      Awarding compensatory damages in favor of Plaintiff and other Class

        members against all Defendants, jointly and severally, for all damages sustained as a

        result of Defendants’ wrongdoing, in an amount to be proven at trial, including interest

        thereon;

                C.      Awarding Plaintiff and the Class their reasonable costs and expenses

        incurred in this action, including attorneys’ fees and expert fees;




                                                 39
       Case 1:19-cv-11597-NMG Document 1 Filed 07/23/19 Page 40 of 40




                D.        As to the claims set forth under the Securities Act, awarding rescission or a

      recessionary measure of damages; and

                E.        Awarding such equitable/injunctive or other further relief as the Court may

      deem just and proper.

                                           JURY DEMAND

      131.      Plaintiff demands a trial by jury.

July 23, 2019                                         BLOCK & LEVITON LLP

                                                      /s/ Jacob A. Walker
           Certificate of Service                     Jeffrey C. Block (BBO #600747)
                                                      Jacob A. Walker (BBO #688074)
 I hereby certify that this document filed            260 Franklin Street, Suite 1860
 through the CM/ECF system will be sent               Boston, MA 02110
 electronically to the registered participants        Telephone: (617) 398-5600
 as identified on the NEF (NEF) and paper             Facsimile: (617) 507-6020
 copies will be sent to those indicated as            jeff@blockesq.com
 non-registered participants on July 23,              jake@blockesq.com
 2019.

                     /s/ Jacob A. Walker
                                                      Liaison Counsel for Plaintiff


                                                      BERNSTEIN LITOWITZ BERGER
                                                       & GROSSMANN LLP

                                                      Hannah Ross, pro hac vice forthcoming
                                                      Avi Josefson, pro hac vice forthcoming
                                                      Michael D. Blatchley, pro hac vice forthcoming
                                                      1251 Avenue of the Americas
                                                      New York, NY 10020
                                                      Telephone: (212) 554-1400
                                                      Facsimile: (212) 554-1444
                                                      hannah@blbglaw.com
                                                      avi@blbglaw.com
                                                      michaelb@blbglaw.com

                                                      Counsel for Plaintiff




                                                     40
